VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM August 30, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 50 to Registration Statement on Form N-4 Prospectus Title: Voya GoldenSelect DVA Plus® File Nos.: 033-59261 and 811-05626 Ladies and Gentlemen: On behalf of Voya Insurance and Annuity Company (the "Company") and its Separate Account B (the "Account") and under the Securities Act of 1933, as amended (the "1933 Act") and the Investment Company Act of 1940, as amended (the "1940 Act"), we are submitting for filing under Rule 485(b) of the 1933 Act, Post-Effective Amendment No. 50 to the Registration Statement on Form N-4. This filing describes the Voya GoldenSelect DVA Plus® contract. The purpose of this filing is to add disclosure via supplement regarding a limited time Enhanced Annuitization Offer (the “Offer”) for Contracts with the Minimum Guaranteed Income Benefit Rider. We intend to make the Offer to eligible contract owners who purchased the Minimum Guaranteed
